Mr. Justice Van Orsbeb
delivered the opinion of the Court:
From these facts we think the train despatcher was not responsible for the negligent act that contributed to the accident. He, like the higher officers of the company, must depend upon train men, station agents, and operators in the movement of trains, and, so long as the company exercises reasonable prudence and care in the selection of such employees, and in *439providing them with proper equipment and a safe place in which to work, it has fulfilled its duty in providing for their safety.
When the operator at Silver Spring cautiously gave the double green signal and permitted 2,120 to pass, the despatcher knew that the operator at Takoma was still on duty, fully advised of the respective locations of the trains, and, according to the rules, should display the red signal forbidding 2,120 to enter the block between Takoma and University. In view of the fact that 66 had cleared the block between Silver Spring and Takoma when 2,120 passed, seven minutes’ difference between the passing time of the trains at Silver Spring was not so short a period, owing to the close proximity of the stations, as to charge the despatcher with notice of danger, if the engineer on 2,120 and the operator at Takoma performed their respective duties, which he had a right to assume they would. It should be remembered that the schedule time of trains between Silver Spring and Takoma was only two minutes, and the despatcher knew that, when 2,120 passed Silver Spring, 66 had cleared the block between there and Takoma; hence he had a right to rely upon the operator at Takoma protecting the block to University, the next reporting station.
Giving plaintiff the benefit of all doubt arising from the juggling of minutes and seconds by the various witnesses, the contributing cause of this accident lies between the operators at Silver Spring and Takoma and the engineer of 2,120. It is not important to definitely locate the responsibility, since they were all fellow servants of the plaintiff. But it is urged that the operator of a block signal is a vice-principal, and in that he regulates the movement of trains. His relation to the train men is not different from that of the station agent, where block signals are not in use, who regulates the movement of trains in and out of his stations, either by a flag or a written order handed to the engineer or conductor. The display of the wrong flag, or the use of a wrong word in the order, may cause injury to a train man, but it has never been held in such cases *440.•that tbe relation between tbe agent and tbe train man was other ■than that of fellow servants.
In Northern P. R. Co. v. Dixon, 194 U. S. 338, 48 L. ed. 1006; 24 Sup. Ct. Rep. 683, where a train man was injured through the failure of an operator to report to the despatcher the passage of a train, the court, holding that they were fellow servants, said: “In a recent case in this court, New England R. Co. v. Conroy, 175 U. S. 323, 44 L. ed. 181, 20 Sup. Ct. Rep. 85, it was said (p. 328) : ‘We have no hesitation in holding, both upon principle and authority, that the employer is not liable for an injury to one employee occasioned by the negligence of another engaged in the same general undertaking; that it is not necessary that the servants should be engaged in the same operation or particular work; that it is enough, to bring the case within the general rule of exemption, if they are in the employment of the same master, engaged in the same common enterprise, both employed to perform duties tending to accomplish the same general purposes, or, in other words, if the services of each in his particular sphere or department are directed to the accomplishment of the same general end.’ Tested by this, it is obvious that the local operator was a fellow servant with the fireman. They were ‘engaged in the same general undertaking,’ — the'movement of trains. They were called upon ‘to perform duties tending to accomplish the same general purposes,’ and ‘the services of each in his particular sphere or department were directed to the accomplishment of the same general end.’ The fireman who shovels coal into the fire box of the engine is not doing precisely the same work as the engineer, neither is the conductor who signals to the engineer to start or to stop, nor the operator who delivers from the telegraph office at the station to the engineer orders to move, and who reports the coming and the going of trains, and yet they are all working, each in his particular sphere, towards the accomplishment of this one result, — the movement of trains.” This is a concise statement of the rule of common-law liability of the master for injuries to an employee caused by the negligence of a fellow servant.
*441But it is insisted that this rule was modified in Sante Fe P. R. Co. v. Holmes, 202 U. S. 438, 50 L. ed. 1094, 26 Sup. Ct. Rep. 616. We find no conflict between these cases. In the later case the injury was held to have been caused by the negligence of the train despatcher, and it has generally been held that a train despatcher, having supervision of the movement of trains over a large division of road, is a vice principal.
The judgment is affirmed, with costs, and it is so ordered.

Affirmed.

An application by the appellant for the allowance of a writ of error to remove the cause to the Supreme Court of the United States was denied March 14, 1912, Mr. Chief Justice Shepard delivering the opinion of the Court:
Bor the reasons given in opinion filed in Washington Home v. American Secur. & T. Co. ante, p. 421, the petition is denied.
An application for the allowance of a writ of error to remove the case to the Supreme Court of the United States was denied by that court, April 29, 1912, in an opinion by Mr. Justice Holmes.